Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed January 31, 2022 in response to the Office Action of September 7, 2021 is acknowledged and has been entered. 
Claims 3 and 21 have been canceled.
Claims 1, 2, 30, 31, 36, and 55-58 have been amended. 
Accordingly, claims 1, 2, 8, 9, 15, 18-20, 30, 31, 36, 48, 55-58 are currently being examined. 

NEW REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird (Bird et al., Science, vol. 242, pp. 423-426, Publication Date: 1998-10-21).
NOTE: claim 55 recites the nucleic acid encoding second antibody peptide of claim 15 reads on any second antibody. Specifically, it does not have to comprise SEQ ID NO: 5. Similarly, the isolated nucleic acid encoding said first light chain antibody of claim 36 or said second light chain antibody peptide of claim 36 read on any first or second light chain antibody peptide, i.e. any light chain, and does not need to encode SEQ ID NO:5.
Bird teaches that the first single-chain antigen binding protein genes were constructed from the VL and VH sequences of 3C2, an immunoglobulin G1 (IgG1) monoclonal antibody to BGH (anti-BGH). Five versions of an anti-BGH single-chain gene were constructed and expressed in E. coli. See page 424, para. 2-right column.
Bird teaches that single chain antigen binding protein genes were constructed from the sequences of two different monoclonal antibodies.  See page 425-center column.  Bird teaches synthesizing and isolating the VL and VH cDNA sequences of the monoclonal antibodies.  See page 426-Note 12.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of copending Application No. 16/651,959 (reference application, thereinafter Appl. 959, US Pub. No.: US 2020/0354452 A1). 
Claim 1 of the instant application: An antibody light chain variable domain comprising SEQ ID NO: 5. 
Claim 2 of Appl. 959: The recombinant protein of claim 1, wherein said light chain variable domain comprises the sequence of SEQ ID NO:4.
Claim 1 of Appl. 959: A recombinant protein comprising: (i) an antibody region comprising a light chain variable domain comprising a CDR L1 as set forth in SEQ ID NO: 1, a CDR L2 as set forth in SEQ ID NO:2, and a CDR L3 as set forth in SEQ ID NO:3; and (ii) a transmembrane domain.
As shown by the instant application, SEQ ID NO:5 is a recombinant protein, see Example 1, [0196].
As shown below, SEQ ID NO:5 is identical to SEQ ID NO:4 of Appl. 959:

    PNG
    media_image1.png
    196
    567
    media_image1.png
    Greyscale


This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

MAINTAINED/MODIFIED REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, 9, 15, 19, and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 25, 27-30, 34, 35, and 43 of copending Application No. 16/651,959 (reference application, thereinafter Appl. 959, US Pub. No.: US 2020/0354452 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, the claims of Appl. 959 teach a recombinant protein comprising an antibody region comprising a light chain variable domain comprises the sequence of SEQ ID NO:4, See claims 1 and 2.
As shown below, SEQ ID NO:5 is identical to SEQ ID NO:4 of Appl. 959:

    PNG
    media_image1.png
    196
    567
    media_image1.png
    Greyscale


Based on the Specification of Appl. 959: an "antibody region" as provided herein refers to a monovalent or multivalent protein moiety that forms part of the protein provided herein including embodiments thereof and that is capable of binding an antigen (epitope). The antibody region provided herein may include a domain of an antibody or fragment (e.g., Fab) thereof. Thus, the antibody region may include a light chain variable domain (VL) and/or a heavy chain variable domain (VH). In embodiments, the antibody region provided herein includes a light chain variable (VL) domain. In embodiments, the antibody region is a light chain variable (VL) domain ([0094]).
Regarding claim 2, 8, 9, 15, the claims of Appl. 959 teach a recombinant protein comprising: (i) a first antibody region capable of binding an effector cell ligand; and (ii) a second antibody region, comprising a light chain variable domain comprising a CDR LI as set forth in SEQ ID NO: 1, a CDR L2 as set forth in SEQ ID NO: 2 and a CDR L3 as set forth in SEQ ID NO: 3 (claim 28). The recombinant protein of claim 28, wherein said light chain variable domain comprises the sequence of SEQ ID NO: 4 (claim 30). AS set forth above, the instant SEQ ID NO:5 is identical to SEQ ID NO:4 of Appl. 959.
The claims of Appl. 959 teach the recombinant protein of claim 28 further comprising a first constant heavy chain 3 (CH3) domain bound to said first antibody region through a first constant heavy chain 2 (CH2) domain, and a second constant heavy chain 3 (CH3) domain bound to said second antibody region through a second constant heavy chain 2 (CH2) domain (claim 34).
The claims of Appl. 959 teach a method of treating cancer in a subject in need thereof, said method comprising administering to a subject a therapeutically effective amount of a recombinant protein of claim 28, thereby treating cancer in said subject (claim 43).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18, 21, 30, 31, 36, 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 25, 27-30, 34, 35, and 43 of copending Application No. 16/651,959 (reference application, thereinafter Appl. 959, US Pub. No.: US 2020/0354452 A1), as applied to claims 1-3, 8, 9, 15, 19, 20, and 56-57, in view of Holliger (Holliger et al., Nature Biotech., 23 (9) 1126-1136, Publication Date: 2005-09-07).
The claims of Appl. 959 teach as set forth above, however, the claims of reference Application do not teach various combinations of antibody fragments in various antibody frames. 
Holliger teaches that “With 18 monoclonal antibody (mAb) products currently on the market and more than 100 in clinical trials, it is clear that engineered antibodies have come of age as biopharmaceuticals. In fact, by 2008, engineered antibodies are predicted to account for >30% of all revenues in the biotechnology market. Smaller recombinant antibody fragments (for example, classic monovalent antibody fragments (Fab, scFv)) and engineered variants (diabodies, triabodies, minibodies and single-domain antibodies) are now emerging as credible alternatives. These fragments retain the targeting specificity of whole mAbs but can be produced more economically and possess other unique and superior properties for a range of diagnostic and therapeutic applications. Antibody fragments have been forged into multivalent and multispecific reagents, linked to therapeutic payloads (such as radionuclides, toxins, enzymes, liposomes and viruses) and engineered for enhanced therapeutic efficacy. Recently, single antibody domains have been engineered and selected as targeting reagents against hitherto immunosilent cavities in enzymes, receptors and infectious agents. Single-domain antibodies are anticipated to significantly expand the repertoire of antibody-based reagents against the vast range of novel biomarkers being discovered through proteomics. As this review aims to show, there is tremendous potential for all antibody fragments either as robust diagnostic reagents (for example in biosensors), or as nonimmunogenic in vivo biopharmaceuticals with superior bio-distribution and blood clearance properties” (Abstract, Fig. 1, Table 1, Fig. 3).
Holliger teaches the applications of antibodies with various formats (whole document).
Holliger teaches that elegant engineering the interaction interface of antibody can provide an efficient wat to drive heterotypic pairing in whole antibodies as well as minibodies and diabodies (page 1132, col. 1, para. 2).
 Holliger teaches diabody-Fc fusions can target two-cell-surfaced receptors simultaneously, eliciting rapid internalization and degradation and recruiting effective ADCC (page 1132, col. 1, para. 4).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to generate an antibody construct comprising an antibody variable domain comprising an antibody light chain variable domain as set forth in SEQ ID NOs: 4 and an antibody domain, taught by the claims of Appl. 959, to engineer variants (i.e. diabody, tetrabody) as taught by Holliger. Because these variants can be produced more economically and possess other unique and superior properties for a range of diagnostic and therapeutic applications, as recognized by Holliger. Since the methods of produce and test these antibody variants are available (Holliger, whole document), it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Regarding claim 18, Holliger teaches structure of IgG comprising second antibody peptide identical to first antibody peptide (Fig. 1, IgG).
Regarding claim 30, 31 and 36, Holliger teaches structure of third antibody variable domain forms part of first antibody peptide and fourth antibody variable domain forms part of second antibody peptide (Fig. 1, minibody, Fab2)
Regarding claim 55, Holliger teaches that numerous expression systems, including bacteria, yeasts, plants, insect and mammalian cell lines, can be used for production of stable, high-affinity mAb fragments in high yield (page 1133, § Expression systems)
Holliger teaches that antibody therapy has been more successful against circulating cancer cells than solid tumors because of the greater accessibility of lymphoma and leukemia cells (page 1130, col. 1, para. 5).
This is a provisional nonstatutory double patenting rejection.

Claims 18, 21, 30, 31, 36, 48, 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 25, 27-30, 34, 35, and 43 of copending Application No. 16/651,959 (reference application, thereinafter Appl. 959, US Pub. No.: US 2020/0354452 A1), as applied to claims 1-3, 8, 9, 15, 19, 20, and 56-57, in view of Saeed (Saeed et al., Frontiers in Microbiology, vol. 8, article 495, Publication Date: 2017-03-28).
The claims of Appl. 959 teach as set forth above, however, the claims of reference Application do not teach various combinations of antibody fragments in various antibody frames. 
	Saeed teaches that “Since the development of antibody-production techniques, a number of immunoglobulins have been developed on a large scale using conventional methods. Hybridoma technology opened a new horizon in the production of antibodies against target antigens of infectious pathogens, malignant diseases including autoimmune disorders, and numerous potent toxins. However, these clinical humanized or chimeric murine antibodies have several limitations and complexities. Therefore, to overcome these difficulties, recent advances in genetic engineering techniques and phage display technique have allowed the production of highly specific recombinant antibodies. These engineered antibodies have been constructed in the hunt for novel therapeutic drugs equipped with enhanced immunoprotective abilities, such as engaging immune effector functions, effective development of fusion proteins, efficient tumor and tissue penetration, and high-affinity antibodies directed against conserved targets. Advanced antibody engineering techniques have extensive applications in the fields of immunology, biotechnology, diagnostics, and therapeutic medicines. However, there is limited knowledge regarding dynamic antibody development approaches. Therefore, this review extends beyond our understanding of conventional polyclonal and monoclonal antibodies. Furthermore, recent advances in antibody engineering techniques together with antibody fragments, display technologies, immunomodulation, and broad applications of antibodies are discussed to enhance innovative antibody production in pursuit of a healthier future for humans” (Abstract).
Saeed teaches production route of hybridoma technology (Fig. 2).
Saeed teaches that various types of antibody fragments. And these fragments are constructed by antibody engineering techniques for enhanced therapeutic applications (Fig. 3).
Saeed teaches approaches of antibody engineering (whole document).
Saeed teaches method of antibody production, including screening by phage display, DNA sequencing individual clone, and expression antibody fragments in various expression systems (page 11, col. 2, and Fig. 5).
Saeed teaches that “antibody engineering offers rapid, cost-effective, and efficient biomedical tools for the discovery of high-affinity peptides/proteins, investigation of protein-protein interactions, receptor binding, and epitope identification. This powerful technology is used in a variety of systems to approach different questions from a background of cell biology and biotechnology. Moreover, it is used for the production of different types of engineered antibodies against any target molecule or highly unique conserved antigens. Additionally, it is facilitating in diagnosis and treatment of infections to improve human health. Antibody engineering possesses broad spectrum of biological, biotechnological, medical, and antibody applications for the development of novel therapeutics in various disease fields” (Conclusions).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to generate an antibody construct comprising an antibody variable domain comprising an antibody light chain variable domain as set forth in SEQ ID NOs: 4 and an antibody domain taught by the claims of Appl. 959, to engineer variants (i.e. diabody, tetra body) as taught by Saeed. Because these variants can be produced more economically and possess other unique and superior properties for a range of diagnostic and therapeutic applications, as recognized by Saeed. Since the methods of produce and test these antibody variants have been established (Saeed, whole document), it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Regarding claim 18, Saeed teaches structure of IgG comprising second antibody peptide identical to first antibody peptide (Fig. 3, IgG).
Regarding claims 30, 31 and 36, Saeed teaches structure of third antibody variable domain forms part of first antibody peptide and fourth antibody variable domain forms part of second antibody peptide (Fig. 3, minibody)
Regarding claim 48, Saeed teaches most clinical antibodies are of human origin or are at least humanized in some aspect to avoid immunogenicity (page 2, col. 1, para. 3)
Regarding claim 55, Saeed teaches numerous expression systems, such as E. coli, yeast, mammalian, insect cell, wheat germ cell-free expression system, and plant-based expression system. The expression systems for the production of active scFv antibody are selected, designed, and constructed based on hosts. E. coli is a valuable tool for expression systems in the fields of genetics and biochemistry. And it can be used for multi-placed cloning, expression, and purification of proteins for structural genomics (pages 11-12, § Expression of scFv).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
For the Double Patenting, Applicant argues:

    PNG
    media_image2.png
    173
    626
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    343
    621
    media_image3.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained because it is not the only rejection remaining.
In addition, provisional (and foreign) benefit claims are not taken into account when determining the earliest filed application.  See MPEP 1490 (VI)(D)(1). The instant application and appl. 959 have the same PCT filing date: May 4, 2018. Thus, the rejection is maintained because the applications have the same filing date. See MPEP 1490 (VI)(D)(2)(b).
Applicant further argues:

    PNG
    media_image4.png
    464
    633
    media_image4.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth above, the claims of Appl. 959 teach the bispecific antibodies comprising a 4-4 light chain variable region. The instant specification does not provide any specific working examples for antibody constructs with the third antibody light chain variable domain or fourth antibody light chain variable domain. Both Holliger and Saeed teach the advantages of antibodies targeting multiple targets and methods of making them. One ordinary skilled in the art would have been motivated to produce an antibody construct with superior therapeutic properties and to reach the claimed invention.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Conclusion
Claims 1, 2, 8, 9, 15, 18-20, 30, 31, 36, 48, 55 and 56 are rejected.
Claims 57 and 58 are objected because they are dependent on the rejected claims directly or indirectly. However, claims 57 and 58 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All other rejections/objections set forth in the previous Office Action of September 7, 2021 are hereby withdrawn in view of the claim amendments and Applicant’s arguments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642